
	
		I
		112th CONGRESS
		1st Session
		H. R. 3052
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Larsen of
			 Washington (for himself, Mrs. McMorris
			 Rodgers, and Mr. Hastings of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  exception to the treatment of consolidated groups under the personal holding
		  company rules.
	
	
		1.Repeal of exception to
			 treatment as consolidated group under personal holding company rules
			(a)In
			 generalSubsection (b) of
			 section 542 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 paragraphs (2) and (4), and
				(2)by redesignating
			 paragraphs (3) and (5) as paragraphs (2) and (3), respectively.
				(b)Conforming
			 amendments
				(1)Paragraph (1) of section 542(b) of such
			 Code is amended by striking paragraphs (2) and (3) and inserting
			 paragraph (2).
				(2)Clause (ii) of
			 section 1504(c)(2)(B) of such Code is amended by striking section
			 542(b)(5) and inserting section 542(b)(3).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date of the enactment of this Act.
			
